J-A10013-20

                                   2020 Pa. Super. 267

    JOHN HANRAHAN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHONA AVILA KETCH                          :   No. 1876 EDA 2019

                 Appeal from the Order Entered May 28, 2019
       In the Court of Common Pleas of Delaware County Civil Division at
                           No(s): No. 2016-000851


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

OPINION BY BOWES, J.:                               FILED NOVEMBER 13, 2020

        John Hanrahan (“Husband”) appeals the May 28, 2019 order granting in

part and denying in part his petition for special relief seeking to enforce the

terms of a property settlement agreement that he entered into with Chona

Avila Ketch (“Wife”). We reverse and remand for further proceedings.

        Husband and Wife married on December 23, 1996, and separated during

October 2015. Three children were born of the marriage. Husband filed a

divorce complaint on January 29, 2016.

        On June 12, 2017, the parties filed in the trial court a property

settlement agreement (“PSA”), which they previously executed on May 17,

2017.     The PSA resolved all of the economic issues associated with the

dissolution of the marriage.        In pertinent part, the PSA awarded Husband


____________________________________________


*   Retired Senior Judge assigned to the Court.
J-A10013-20


$41,376.00 for his share of: (1) Wife’s three retirement funds; (2) the equity

in the marital residence; and (3) the value of personal property retained by

Wife. See Equity Distribution Settlement Agreement, 6/12/17, at 1-2. The

trial court incorporated, but did not merge, the PSA into the divorce decree

that it entered on June 27, 2017.

        Approximately seven months after the entry of the divorce decree,

having paid Husband $15,166 of the agreed-upon debt, Wife filed a petition

for bankruptcy under Chapter 7 of the United States Bankruptcy Code. She

listed a $36,000 claim owed to Husband, incurred on the date of the PSA,

among the nonpriority unsecured claims that she sought to discharge. See

N.T., 1/30/19, at 10, Petitioner’s Exhibit 2. In reference to the $36,000, Wife

marked the box on the preprinted bankruptcy schedule that characterized the

debt as “Obligations arising out of a separation agreement or divorce that

[she] did not report as priority claims.” Id. at 11; Exhibit 2, at 10. Husband

did not participate in the bankruptcy proceedings, challenge the filing, or

assert in the bankruptcy court that the debt under the PSA was not

dischargeable pursuant to 11 USC § 532(a)(15) (“Exceptions to discharge”).1

____________________________________________


1   The pertinent provision states as follows:

        (a)    A discharge under section 727 . . . of this title does not
               discharge an individual debtor from any debt—

        ....




                                           -2-
J-A10013-20


On May 10, 2018, the bankruptcy court entered a non-specific, form order of

discharge that stated, inter alia, “Most debts are covered by the discharge,

but not all.” N.T., 1/30/19, at 12, Exhibit 3 (Order of Discharge, Official Form

318, at 1.)

        On June 14, 2018, Husband filed a pro se petition for contempt against

Wife asserting that she failed to pay him approximately $26,0002 owed under

the PSA. Wife countered that the debt had been discharged in bankruptcy

and that if Husband believed that the discharge was erroneous, he could

attempt to reopen the bankruptcy and request a special determination on that

issue. On October 2, 2018, the Honorable John J. Whelan, who presided over

the ancillary child custody dispute, entered a one-sentence order dismissing

Husband’s petition without prejudice.

        Thereafter, on November 28, 2018, Husband filed a counseled petition

for special relief in the trial court seeking to enforce the terms of the PSA on

the ground that Wife’s debt was nondischargeable pursuant to 11 U.S.C.


____________________________________________


          (15) to a spouse, former spouse, or child of the debtor and not
          of the kind described in paragraph (5) that is incurred by the
          debtor in the course of a divorce or separation or in connection
          with a separation agreement, divorce decree or other order of
          a court of record, or a determination made in accordance with
          State or territorial law by a governmental unit[.]

11 U.S.C. § 523(a)(15).

2   The parties do not contest that $26,210.00 is the amount in question.



                                           -3-
J-A10013-20


§ 523(a). Wife asserted that the trial court lacked jurisdiction to determine

whether the debt was dischargeable and highlighted that Husband did not

invoke § 523(a) in bankruptcy court.3

       The matter was assigned to a different trial court judge, and on March

26, 2019, the trial court entered an order acknowledging that Wife breached

her duty to pay Husband the full debt owed to Husband under the PSA, but

ultimately concluded that it lacked jurisdiction to determine whether the

$26,210.00 balance of Wife’s debt was discharged in the bankruptcy

proceedings or whether it was exempt from discharge                  pursuant to

§ 523(a)(15). Following the filing of competing motions for reconsideration,

additional hearings, and argument on the issue of jurisdiction, the trial court

entered an amended order on April 26, 2019, that simultaneously concluded

that “the debt of $26,210.00 owed under the terms of the [PSA] entered into

by the parties on May 17, 2017 to [Husband] was not dischargeable[;]” and

expressly conditioned payment of that obligation on whether the bankruptcy

court determined that it was not discharged in bankruptcy. See Trial Court

Order, 4/26/19, at 7 ¶¶ 11, 12.




____________________________________________


3 Specifically, Wife filed, pro se, a single response entitled, “Response to
Plaintiff’s petition for special relief and Petition to dismiss based upon improper
venue and Petition to dismiss based on no new information.” See Docket
Entry 103, 12/10/18.



                                           -4-
J-A10013-20


       Husband filed yet another motion for reconsideration, and on May 28,

2019,4 the court entered the instant order which granted in part and denied

in part Husband’s request. The trial court held that Husband’s “sole remedy

in this matter is/was to seek clarification or to challenge the discharge (if there

was one) in the Bankruptcy Court.”             Trial Court Opinion, 5/28/19, at 7.

Relying upon Hogg v. Hogg, 816 A.2d 314 (Pa.Super. 2003) and an

unpublished memorandum entered in an unrelated case, 5 the court reasoned

as follows:

       Although t[he] Court appears to have concurrent jurisdiction with
       regard to the remedies pursuant to 28 U.S.C. § 1334(b) and 11
       U.S.C. § 523(a), without additional evidence, it is without
       sufficient evidence of record to conclude that the Bankruptcy
       Order of Discharge, dated May 10, 2018 in this matter specifically
       discharged the debt in question here owed to [Husband].
Id. (citation to Exhibit omitted).



____________________________________________


4 Pursuant to Pa.R.C.P. 1930.2(b), the trial court had thirty days from April
26, 2019 to expressly grant Husband’s petition for reconsideration of its
amended order or the period to appeal the underlying order would have
expired. The instant order entered on Tuesday, May 28, 2019, the first
business day following Sunday, May 26, 2019 and Memorial Day, observed on
Monday, May 27, 2019, was timely. See 1 Pa.C.S. § 1908 (whenever last day
of statutory period falls on weekend or legal holiday it is omitted from
computation of time).

5 The trial court also cited Ceballos v. Ceballos-Ramos, 2016 WL 5445643,
which applied Hogg, supra. However, since that case was entered prior to
May 1, 2019, Pa.R.A.P. 126(b) does not permit citation to the case for its
persuasive value. Moreover, as the underpinnings of the Ceballos Court’s
rationale suffers from the identical flaw that undermines Hogg, supra, which
we highlight in the body of this opinion, it would not inform our decision.


                                           -5-
J-A10013-20


      Husband timely appealed, and both he and the trial court complied with

Pa.R.A.P. 1925. He presents one bifurcated question for our review:

          Whether the Family Court has jurisdiction to decide whether
          Wife’s debt to Husband under the PSA is nondischargeable,
          where (1) Wife filed for Chapter 7 bankruptcy and received a
          discharge, and (2) Husband did not raise the issue of
          nondischargeability during bankruptcy proceedings?

Husband’s brief at 3.

      As Husband raises a pure question of law, i.e., whether the trial court

has jurisdiction to determine if Wife’s debt to Husband was exempt from

discharge under 11 U.S.C. § 523(a)(15), our standard of review is de novo,

and our scope of review is plenary. See Robert Half Int’l, Inc. v. Marlton

Techs., Inc., 902 A.2d 519, 524 (Pa.Super. 2006) (noting issues pertaining

to jurisdiction are pure questions of law, subject to de novo, plenary review).

      In denying Husband’s request to exercise jurisdiction and hold that

Wife’s $26,210.00 debt owed to Husband was exempt from discharge

pursuant to § 532(a)(15), the trial court relied upon our holding in Hogg,

supra at 319. Specifically, the court invoked the principle that the non-debtor

spouse must assert the issue in the bankruptcy court, which “has jurisdiction

to decide whether and to what extent a settlement agreement debt may be

deemed nondischargeable.” Id.

      In Hogg, the trial court determined that a husband was responsible for

debts owed to his former spouse under a PSA notwithstanding a subsequent

bankruptcy discharge. In reversing that decision, we explained:


                                     -6-
J-A10013-20


       . . . [I]n 1994, the Bankruptcy Code was amended and a new
       subsection was added to address those marital obligations that
       were not for alimony or support, i.e., debts incurred as a result of
       a property settlement agreement. The new provision deemed
       such debts non-dischargeable unless 1) the debtor could not
       afford to pay them or 2) discharging the debt would result in a
       benefit to the debtor that outweighed the detrimental
       consequences to the non-debtor spouse. 11 U.S.C. § 523(a)(15).

       . . . However, there are explicit procedural rules that govern
       § 523(a)(15), as well as jurisdictional restraints that apply to the
       provision. For instance, while § 523(a)(15) offers protection to
       the non-debtor spouse with a settlement agreement, the Code
       nonetheless places the burden on the non-debtor spouse to seek
       the provision’s protection and to do so in a specific manner. Thus,
       the non-debtor spouse who wishes to retain the benefit of a
       settlement agreement is required to raise the issue in an
       adversary proceeding in the Bankruptcy Court within sixty days of
       the first date set for the meeting of creditors. Fed. R. Bankr.P.
       4007(c)[6]. Unlike in the context of alimony and support, the onus
       is on the nondebtor party to promptly raise and prevail on the
       issue of nondischargeability when it comes to property settlement
       agreement debts. Further, only the Bankruptcy Court judge has
       jurisdiction to decide whether and to what extent a settlement
       agreement debt may be deemed nondischargeable. This too is
       unlike alimony and support debts, jurisdiction over which is shared
       by the federal bankruptcy court and the state divorce court.

             It is clear that as a result of material, substantive changes
       in the Bankruptcy Code, a domestic relations lawyer representing
       a non-debtor spouse must intervene in the debtor spouse’s
       bankruptcy proceedings in order to represent his or her client
       zealously. While the prospect of entering the federal bankruptcy
____________________________________________


6  Federal Rule of Bankruptcy Procedure 4007(c) provides, “[e]xcept as
otherwise provided in subdivision (d) [(which is not pertinent here)] a
complaint to determine the dischargeability of a debt under § 523(c) shall be
filed no later than 60 days after the first date set for the meeting of creditors
under § 341(a). The court shall give all creditors no less than 30 days’
notice[.]”). Furthermore, unlike those sections where non-discharge is
automatic, “[t]he bankruptcy court has exclusive jurisdiction to determine
dischargeability of these debts[, and] if a complaint is not timely filed, the
debt is discharged. See F.R.B.P. 4007 Advisory Committee Notes.

                                           -7-
J-A10013-20


      court maze is daunting, the new provisions set out above make
      the task mandatory.

Hogg, supra at 319 (some citations omitted).

      Applying the then-existing statutory framework, the Hogg Court thus

held that the bankruptcy code prohibited the trial court from reaffirming the

husband’s debts following discharge even if the debts were of a class exempt

from discharge under § 523(a)(15), as it existed at that time. We explained,

“[o]nce the debts had been discharged, here apparently without opposition in

the bankruptcy proceedings, the state court was powerless to change that

fact.” Id. at 319. Relying upon the foregoing, the trial court in the case at

bar concluded that it lacked authority to determine whether Wife’s debt was

discharged and observed that Husband neglected to assert § 523(a) during

the bankruptcy proceedings.

      The gravamen of Husband’s argument is that the trial court failed to

acknowledge that Hogg was decided prior to the enactment of the Bankruptcy

Abuse Prevention and Consumer Protection Act (“BAPCPA”) of 2005, which

amended §§ 523(a)(15) and (c)(1), making the exemption of dischargeability

automatic in this type of case. Hence, he asserts that the trial court erred in

concluding that it lacked authority to recognize that the debt was exempt from

discharge. For the following reason, we agree.

      Stated plainly, the previous versions of §§ 523(a)(15) and (c)(1) that

applied when the Hogg Court confronted this issue are no longer applicable.

Section 532(a)(15) previously had a two-part inquiry that required a creditor

                                     -8-
J-A10013-20


to initiate an adversary proceedings to prevent the discharge of a known debt.

Specifically, the pre-2005 version of the section provided as follows:

      (a) A discharge under section 727 . . . of this title does not
      discharge an individual debtor from any debt—

            ....

      (15) not of the kind described in paragraph (5) that is incurred by
      the debtor in the course of a divorce or separation or in connection
      with a separation agreement, divorce decree or other order of a
      court of record, a determination made in accordance with State or
      territorial law by a governmental unit unless—

        (A) the debtor does not have the ability to pay such debt from
        income or property of the debtor not reasonably necessary to
        be expended for the maintenance or support of the debtor or a
        dependent of the debtor and, if the debtor is engaged in a
        business, for the payment of expenditures necessary for the
        continuation, preservation, and operation of such business; or

        (B) discharging such debt would result in a benefit to the debtor
        that outweighs the detrimental consequences to a spouse,
        former spouse, or child of the debtor;

11 U.S.C. § 523(a)(15) (effective 1994-2004).            Thus, to invoke the

nondischargeability of a settlement agreement, a spouse previously had to

establish that (1) the debtor spouse was able to pay the debt, and (2) the

benefit of discharging the debt would outweigh the detriment on nonpayment

to the spouse.

      In addition, unlike the current statute, the pre-BAPCPA version of

§ 523(c)(1) listed subparagraph (a)(15) among the type of debts that would

not be exempt from discharge “unless, on request of the creditor to whom

such debt is owed, and after notice and a hearing, the court determines such


                                     -9-
J-A10013-20


debt to be excepted from discharge[.]” See 11 U.S.C. § 523(c)(1) (effective

1994-2004). Indeed, the Hogg Court cited Bernice B. Donald & Jennie D.

Latta, THE   DISCHARGEABILITY   OF   PROPERTY SETTLEMENT    AND   HOLD HARMLESS

AGREEMENTS   IN   BANKRUPTCY: AN OVERVIEW   OF   § 523(A)(15), 31 Fam. L.Q. 409

(1997), for this now-outdated proposition.           See id at 411 (“[Section]

523(a)(15) debts have been included with those debts specified in § 523(c)(1)

which “shall be discharged,” unless, after notice and a hearing, the court

determines such debt to be excepted from discharge ”).

      In light of the foregoing, Hogg is no longer an accurate reflection of the

law in so far as the BAPCPA rendered automatic the exception under

§ 523(a)(15).      Specifically, the 2005 amendments removed the two-part

inquiry as to non-dischargeability under (a)(15) and excised subparagraph

(a)(15) from the class of debts enumerated in § 523(c)(1) that require a

timely request, notice, and adversary hearing prior to the determination of

dischargeability.    See BAPCPA, Public Law 109–8 (119 Stat. 23) April 20,

2005, § 215—Nondischargeability of Certain Debts For Alimony, Maintenance,

and Support (“Section 523 of title 11, United States Code, is amended— . . .

in subsection (c), by striking ‘(6), or (15)’ each place it appears and inserting

‘or (6)’ . . . [and] in paragraph (15) . . . by striking ‘unless—’ and all that

follows through the end of the paragraph and inserting a semicolon”).

      Accordingly, the “procedural rules” and “jurisdictional restraints” that

the Hogg Court relied upon in reaching its conclusion that the trial court


                                      - 10 -
J-A10013-20


lacked authority no longer apply. See Hogg supra at 319. While the Hogg

Court noted that the Bankruptcy Code placed the “burden on the non-debtor

spouse to seek the provision’s protection and to do so in a specific manner,”

those requirements were struck by BAPCPA.                  Pursuant to the 2005

amendments, this exception to the discharge of debt owed to a former spouse

is automatic and no longer requires any affirmative action by the non-debtor

spouse.

        Next, we address whether, in light of BAPCPA amendments the trial

court had jurisdiction to make the determination of dischargeability in the

instant case. Typically, state courts maintain concurrent jurisdiction under 28

U.S.C. § 1334(b) to construe the effect of a discharge and determine whether

a particular debt is within the discharge.7 See In re Stabler, 418 B.R. 764,

____________________________________________


7   The Bankruptcy Code outlines the bankruptcy court’s jurisdiction as follows:

(a)     Except as provided in subsection (b) of this section, the district
        courts shall have original and exclusive jurisdiction of all cases
        under title 11.

(b)     Except as provided in subsection (e)(2) [regarding the
        employment of certain professionals], and notwithstanding any
        Act of Congress that confers exclusive jurisdiction on a court or
        courts other than the district courts, the district courts shall have
        original but not exclusive jurisdiction of all civil proceedings arising
        under title 11, or arising in or related to cases under title 11.

28 U.S.C.A. § 1334. Hence, state courts exercise concurrent jurisdiction to
recognize that a particular debt is excepted from discharge. In re Pavelich,
229 B.R. 777, 783 (B.A.P. 9th Cir. 1999) (“While they have no authority to
vary the terms of the discharge, they have considerable authority to except



                                          - 11 -
J-A10013-20


770 (8th Cir. BAP 2009) (“Aside from determinations of dischargeability under

11 U.S.C. § 523(a)(2), (4), or (6), state courts have concurrent jurisdiction to

determine the dischargeability of a debt.”).       Since there is a dearth of

Pennsylvania precedent addressing this issue in the context of the post-

BAPCPA versions of § 523(a)(15) and (c)(1), which now automatically

exempts obligations owed under a property settlement agreement from

bankruptcy discharge, we look to our sister jurisdictions for guidance in

confronting the automatic exemptions to discharge under § 523(a).          See

Commonwealth v. Manivannan, 186 A.3d 472, 483-84 (Pa.Super. 2018)

(noting that while Pennsylvania courts are not bound by decisions from other

jurisdictions, Pennsylvania courts may use them for guidance so long as they

are not incompatible with Pennsylvania law).

       Both federal and state courts have held that state courts have

concurrent jurisdiction to determine the nondischargeability of debts under

the portions of Section 523(a) that do not require an adversary hearing. See,

e.g., In re Stabler, supra at 770; In Re Walker, 427 B.R. 471, 478 n.16

(8th Cir. BAP 2010) (“[E]xcept as to debts under § 523(a)(2), (4), and (6),

state courts have concurrent jurisdiction to decide dischargeability, which is


____________________________________________


particular debts from discharge.”); see also Trimble v. Trimble, 511 S.W.3d
392, 394 (Ky. Ct. App. 2016) (“While it is true that state courts lack
jurisdiction to modify or to grant relief from a bankruptcy court's discharge
injunction, they retain, with a few exceptions not pertinent here, concurrent
jurisdiction under 28 U.S.C.A. § 1334(b) ‘to construe the discharge and
determine whether a particular debt is or is not within the discharge.’”).

                                          - 12 -
J-A10013-20


most often raised as a defense to a state court lawsuit brought after the

discharge has been entered.”); In Re Patterson, 2019 WL 995717, *5 n.33

(Bankr. M.D. La., 2/12/19) (citing In Re Stabler, supra at 770 (holding that

except for debts under sections 523(a)(2), (4), and (6), state courts “have

concurrent jurisdiction to determine the dischargeability of a debt,” as well as

“whether [certain debts] constituted post-petition debts outside the penumbra

of the discharge and discharge injunction”)); Howard v. Howard, 336
S.W.3d 433, 442-44 (Ky. 2011) (“Kentucky state courts have jurisdiction to

determine . . . obligation to make payments on [particular debts] discharged

in his Chapter 7 bankruptcy”).

      In Howard, which Husband cites in support of his position, the Kentucky

Supreme Court confronted the identical issue that is currently before this

Court and concluded that the state trial court had jurisdiction to enforce a

husband’s financial obligation owed to his former wife under a divorce decree,

even though he received a post-divorce Chapter 7 bankruptcy discharge and

his former wife neglected to assert the debt’s nondischargeabilty in the

bankruptcy court. Citing BAPCPA and the identical federal court precedent

that we rely upon herein, the Howard court reasoned,

             Not only was 11 U.S.C. § 523(a)(15) amended to . . . no
      longer permit discharge upon consideration of the debtor’s ability
      to pay and balancing of the benefits and burdens on both sides,
      but 11 U.S.C. § 523(c)(1) was also significantly amended.
      Contrary to the pre-BAPCPA requirement that divorce debts . . .
      would be discharged unless the present or former spouse or child
      filed a complaint for an exception to discharge under 11 U.S.C.
      § 523(a)(15), the post-BAPCPA version of 11 U.S.C. § 523(c)(1)

                                     - 13 -
J-A10013-20


      no longer includes debts under subsection (a)(15) among its list
      of debts that will be discharged unless the creditor takes action to
      obtain a determination that the debt is excepted from discharge.
      So a non-support divorce debt . . . to a present or former spouse
      or a child is excepted from discharge, and there is no
      requirement that the present or former spouse or child take
      part in the bankruptcy action for the debt to be excepted
      from discharge.

Howard, supra at 444 (emphasis added). Hence, the exception to discharge

of a debt under (a)(15) does not require affirmative action and is automatic.

      Stated plainly, BAPCPA eviscerated the underpinnings of the Hogg

Court’s rationale concerning the statutory framework.       Following BAPCPA,

Wife’s debt owed to Husband under the PSA was automatically excepted from

discharge, Husband was not required to assert the issue in the bankruptcy

court, and the trial court had concurrent jurisdiction to acknowledge the

surviving debt and enforce the obligation.      Thus, the trial court erred in

refusing to exercise its concurrent jurisdiction under § 1334 to grant

Husband’s motion for special relief and order Wife to pay Husband the

$26,210.00 debt that she owes under the PSA. Accordingly, we reverse the

trial court order granting in part and denying in part Husband’s petition for

special relief, and we remand for proceedings consistent with this opinion.

      Order reversed. Jurisdiction relinquished.




                                     - 14 -
J-A10013-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/20




                          - 15 -